DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of the Claims
2.	Applicant’s election without traverse of Group I in the reply filed on 18 April 2022 is acknowledged.
	However, Applicant has cancelled all non-elected claims.  Therefore, claims 1-9 are under prosecution.
Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosure.
3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. 
Specifically, the application fails to comply with CFR 1.821(c)-(f), which states:
(c)     Patent applications which contain disclosures of nucleotide and/or amino acid sequences must contain, as a separate part of the disclosure, a paper or compact disc copy (see § 1.52(e)) disclosing the nucleotide and/or amino acid sequences and associated information using the symbols and format in
accordance with the requirements of §§ 1.822 and 1.823. This paper or compact disc copy is referred to elsewhere in this subpart as the “Sequence Listing.” Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier. The sequence identifiers must begin with 1 and increase sequentially by integers. If no sequence is present for a sequence identifier, the code “000” must be used in place of the sequence. The
response for the numeric identifier <160> must include the total number of
SEQ ID NOs, whether followed by a sequence or by the code “000.”

(d)     Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

(e)    A copy of the “Sequence Listing” referred to in paragraph (c) of this section must also be submitted in computer readable form (CRF) in accordance with the requirements of § 1.824. The computer readable form must be a copy of the “Sequence Listing” and may not be retained as a part of the patent application file. If the computer readable form of a new application is to be identical with the computer readable form of another application of the applicant on file in the Office, reference may be made to the other application and computer readable form in lieu of filing a duplicate computer readable form in the new application if the computer readable form in the other application was compliant with all of the requirements of this subpart. The new application must be accompanied by a letter making such reference to the other application and computer readable form, both of which shall be completely identified. In the new application, applicant must also request the use of the compliant computer readable “Sequence Listing” that is already on file for the other application and must state that the paper or compact disc copy of the “Sequence Listing” in the new application is identical to the computer readable copy filed for the other application.

(f)     In addition to the paper or compact disc copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the “Sequence Listing”  content of the paper or compact disc copy and the computer readable copy are the same must be submitted with the computer readable form, e.g., a statement that “the sequence listing information recorded in computer readable form is identical to the written (on paper or compact disc) sequence listing.”


4.	 Figures 6A and 6B each disclose nucleotide sequences having at least ten designated nucleotides that are not identified by a SEQ ID NO.
For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO.  In general, any sequence that is disclosed and/or claimed as a string of particular bases or amino acids, and that otherwise meets the criteria of CFR 1.821(a), must be set forth in the “Sequence Listing.”  See MPEP 2422.03.
5.	While the Examiner has made every attempt to check the Specification for sequence compliance, Applicant is required to carefully check the entire Specification for any and all issues regarding sequence compliance.  
6.	For the response to this Office Action to be complete, Applicant is REQUIRED to comply with the Requirements for Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Failure to comply with the Requirements will be considered nonresponsive.
Preliminary Amendment
7.	The preliminary amendment filed 2 May 2019, in which the specification was amended, is acknowledged and entered.
Information Disclosure Statement
8.	The Information Disclosure Statement filed 2 May 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
9.	The use of trade names or marks used in commerce (including but not necessarily limited to Black Hole Quencher, as well as other labels found in at least paragraph 0084 of the instant specification), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
10.	Regarding claims 3-4 and 7-8, the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)). See MPEP 2112.02.
Therefore, the various uses recited in the claims (e.g., constraining molecule as found I claim 3 and 7) fail to define additional structural elements of the claimed articles.  In addition, claim 4 and 8 are drawn to the molecules, which are not actually part of the claimed device, as also fail to define additional structural elements of the claimed articles.  
Claim Objections
11.	Claim 6 is objected to because of the following informalities:  claim 6 contains the text “an solid state” in line 3, which appears to be a typographical error.  Appropriate correction is required.
12.	Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



14.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 1 (upon which claims 2-5 depend) is indefinite in the recitation “the aperture” in lines 7, 8, and at the end of the claim, as the claim previously refers to both “at least one aperture” and “an aperture.” 
B.	Claim 6 (upon which claims 7-9 depend) is indefinite in each of the following:
I.	the recitation “a covalent linkage” in line 8 of the claim, as it is unclear how “complementary moieties (i.e., more than one)” and “reactive moieties (i.e., more than one)” for “a (i.e., only one)” covalent linkage.
II.	The recitation “the reactive moieties” in line 8 of the claim, which lacks antecedent basis in the previous recitation of “a reactive moiety.”
Prior Art
15.	The following prior art is hereby made of record, but is not relied upon for any rejection.
A.	Afazali-Ardakani et al (U.S. Patent No. 8,4941,769 B1) teach nanopores having two different coatings 205 and 206 (figure 4B and column 7, lines 35-45), but do not teach the two coatings are an annular DNA sheet and a protein nanopore. 
B.	 Keyser et al (U.S. Patent Applicant Publication No. US 2014/02991153 A1) teach a DNA origami construct  in a nanopore (i.e., aperture) with a streptavidin protein inside (e.g., paragraph 0087), but do not teach the protein is a protein nanopore. 
C.	Ling et al (U.S. Patent Application Publication No. US 2007/0042366 A1) teach hemolysin protein nanopores (e.g., Figure 1A) and peptide nucleic acid coatings within a nanopore (e.g., paragraph 0088), but do not teach an annular DNA sheet and a protein nanopore therein.
D.	Meller et al (U.S. Patent Application Publication No. US 2011/0053284 A1) teach hemolysin protein nanopores embedded in a monolayer coated nanopore (e.g., Figure 7D), but do not teach the monolayer is an annular DNA sheet.
E.	 Iqbal et al (Nature Nanotechnology, vol. 2, pages 243-248, published online 1 April 2007) teach nanopores lined with DNA hairpins (Figure 1), but do not teach an annular DNA sheet and a protein nanopore therein.
Conclusion
16.	No claim is allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634